Exhibit 10.13

 

 

AGREEMENT REGARDING GROUND LEASE ASSIGNMENT

 

THIS AGREEMENT REGARDING GROUND LEASE ASSIGNMENT (this "Assignment Agreement")
dated as of the 1st day of October, 2015, by and between O'CONNOR/REALVEST
MILFORD LLC ("Assignor") and IREIT MILFORD MARKETPLACE, L.L.C. ("Assignee").

 

WHEREAS, Assignor and Assignee's predecessor in interest entered into that
certain Purchase and Sale Agreement and Escrow Instructions dated as of August
21, 2015, as amended and assigned, (the "Agreement"), for the sale and purchase
of Assignor's interests under that certain Ground Lease dated May 31, 2006, by
and between B.L.R. Realty Company, a Connecticut corporation, and 1620-34 Boston
Post Road, LLC, a Connecticut limited liability company, as lessor, and Milford
Marketplace, LLC, as lessee, as predecessor in interest to Assignor, recorded in
the Milford Land Records (the "Records") in Book 3094, Page 482, as evidenced by
that certain Notice of Lease dated May 31, 2006, recorded in the Records in Book
3094, Page 478; as amended by that certain Amendment of Lease dated October 1,
2006, as evidenced by that certain Amended Notice of Lease dated March 16, 2010,
recorded in the Records in Book 3346, Page 41; as amended by that certain Letter
Agreement dated April 21, 2010; as assigned by that certain Assignment and
Assumption of Ground Lease dated December 17, 2010, recorded in the Records in
Book 3391, Page 216 (collectively, the "Ground Lease");

 

WHEREAS, Assignor desires to assign, transfer, set over and deliver to Assignee
all of Assignor's right, title and interest in and to the Ground Lease as
provided in that certain Ground Lease Assignment Agreement executed
simultaneously herewith and to be recorded with the Milford Land Records (the
"Recorded Assignment"); and

 

WHEREAS, Assignee desires to accept the assignment and assume the duties and
obligations of Assignor with respect to the Ground Lease as provided in the
Recorded Assignment;

1 

 

 

NOW, THEREFORE, in accordance with the Agreement and in consideration of the sum
of Ten Dollars ($10.00), the sufficiency and receipt of which are hereby
acknowledged, the parties do hereby covenant and agree as follows and take the
following actions:

 

1. During the Property Representations Survival Period (as such term is defined
in the Agreement), Assignor shall defend, indemnify and hold harmless Assignee
from and against any and all Claims for personal injury which are covered by
Assignor's insurance resulting from events occurring during Assignor's period of
ownership of the Property and Claims asserted against or incurred by Assignee as
a result of any breach by Assignor under the Ground Lease prior to the date
hereof; provided, however, that Assignor's liability under this defense,
indemnity and hold harmless agreement shall be limited to the amount of, and
recoverable only out of, the Holdback (as defined in the Agreement). "Claims"
means claims, demands, causes of action, losses, damages, liabilities,
judgments, costs and expenses (including, without limitations, reasonable
attorneys' fees, whether suit is instituted or not).

 

2. Assignee shall defend, indemnify and hold harmless Assignor from and against
any and all Claims asserted against or incurred by Assignor as a result of any
acts or omissions, which arise or accrue after the date of the Recorded
Assignment, in connection with the Ground Lease.

 

3. This Assignment Agreement is made without any express or implied warranty of
any kind, expect as explicitly set forth in the Agreement.

 

4. This Assignment Agreement shall be (a) binding upon, and inure to the benefit
of, the parties to this Assignment Agreement and their respective successors and
assigns, and (b) construed in accordance with the laws of the State of
Connecticut, without regard to the application of choice of law principles.

 

5. This Assignment Agreement may be executed in several counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument.

 

 

 

[remainder of page intentionally left blank]

2 

 

 

IN WITNESS WHEREOF, this Assignment Agreement has been signed, sealed and
delivered by the parties as of the date first above written.

 

   

ASSIGNOR:

 

O’CONNOR/REALVEST MILFORD LLC,

a Delaware limited liability company

              By:

O’CONNOR/REALVEST RETAIL HOLDING

COMPANY LLC, a Delaware limited liability

company, its sole member

                By:

OC-RV RETAIL LLC,

a Delaware limited liability company,

its managing member

                  By: /s/ William Q. O’Connor         Name: William Q. O’Connor
        Title: President                            

ASSIGNEE:

 

IREIT MILFORD MARKETPLACE, L.L.C.,

a Delaware limited liability company

                By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

                  By: /s/ David Z. Lichterman       Name: David Z. Lichterman  
    Its: Vice President, Treasurer & CAO

 

3